Exhibit 10.8

WAIVER OF SALARY CONTINUATION AGREEMENT

This WAIVER OF SALARY CONTINUATION AGREEMENT, dated August 13, 2007, is by and
between UNION TRUST COMPANY, a Maine banking corporation with a place of
business in Ellsworth, Hancock County, Maine (the “Bank”), and Peter A. Blyberg
of Blue Hill, Maine (the “Employee”).

WHEREAS, the Bank is a subsidiary of Union Bankshares Company (the
“Corporation”); and

WHEREAS, the Bank and the Employee entered into a certain Salary Continuation
Agreement on August 12, 1993 (the “Agreement”); and

WHEREAS, the Corporation is in discussions to engage in a transaction (the
“Proposed Transaction”) with Camden National Corporation which, if and when
consummated, would constitute a “Business Combination” (as such term is defined
in the Agreement); and

WHEREAS, the Employee, as a shareholder and employee of the Corporation, will
benefit from the consummation of the Proposed Transaction; and

WHEREAS, in anticipation of, and subject to the consummation of, the Proposed
Transaction, the parties desire to terminate the Agreement without the payment
of any amounts thereunder to the Employee.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties to the Agreement hereby agree as follows:

1. For consideration duly received, including without limitation the possibility
of the consummation of the Proposed Transaction and the Employee’s continued
at-will employment with the Bank, the Employee as of the date first above
written hereby irrevocably waives any and all benefits and/or payments he may
now or in the future be entitled to receive under the Agreement. Such waiver
shall be effective as of the day immediately prior to the closing date of the
Proposed Transaction.

2. The parties intend this Waiver to render, and hereby agree that this Waiver
renders, the Agreement null and void as of the day immediately prior to the
closing date of the Proposed Transaction.

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first above written.

 

/s/ Peter A. Blyberg

Peter A. Blyberg UNION TRUST COMPANY By:  

/s/ Sally J. Hutchins

Name:   Sally J. Hutchins Title:   SVP, Director of HR